Case 1:17-cr-00582-JMS-WRP Document 797 Filed 06/20/19 Page 1 of 12         PageID #:
                                   8596




                    UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAII

                                           CR. NO. 17-00582 JMS-RLP
 UNITED STATES OF AMERICA,

                       Plaintiff,          UNITED STATES’
            v.                             PROPOSED VERDICT FORMS

 KATHERINE P. KEALOHA (1),
  aka Katherine E. Kealoha,
  aka Kathy Kealoha,
  aka Kat,
  aka Alison Lee Wong,
 LOUIS M. KEALOHA (2),
 DEREK WAYNE HAHN (3),
 MINH-HUNG NGUYEN (4),
  aka Bobby Nguyen,
 GORDON SHIRAISHI (5),

                       Defendants.


      The United States of America, through its counsel, William S. Barr, Attorney

General, Robert S. Brewer, Jr., United States Attorney, and Michael G. Wheat,

Joseph J.M. Orabona, Janaki S. Gandhi, and Colin M. McDonald, Special Attorneys to

the Attorney General, hereby files its Proposed Verdict Forms, one for each defendant.
Case 1:17-cr-00582-JMS-WRP Document 797 Filed 06/20/19 Page 2 of 12           PageID #:
                                   8597
                       UNITED STATES DISTRICT COURT
                                DISTRICT OF HAWAII

                                             CR. NO. 17-00582 JMS-RLP
 UNITED STATES OF AMERICA,

                         Plaintiff,                VERDICT
              v.

 KATHERINE P. KEALOHA (1),
  aka Katherine E. Kealoha,
  aka Kathy Kealoha,
  aka Kat,
  aka Alison Lee Wong,

                         Defendant.


       We, the jury, find the defendant KATHERINE P. KEALOHA

                        of Conspiracy, as charged in Count One of the Indictment
 Guilty / Not Guilty


If you find defendant KATHERINE P. KEALOHA guilty of the conspiracy charge in
Count One, then answer the following:
    We unanimously found the conspirators agreed to commit (select all that apply):

                        ☐   Deprivation of Civil Rights
                        ☐   Obstruction of an Official Proceeding
                        ☐   False Statement to Government Agency
                        ☐   Obstruction of Justice


                        of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty     in district court from Louis M. Kealoha on or about December 4,
                        2014, as charged in Count Two of the Indictment

                        of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty     from Gordon Shiraishi before the Federal grand jury on or about
                        January 7, 2016, as charged in Count Three of the Indictment
Case 1:17-cr-00582-JMS-WRP Document 797 Filed 06/20/19 Page 3 of 12         PageID #:
VERDICT                            8598
KATHERINE P. KEALOHA


                      of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty   from Minh-Hung Nguyen before the Federal grand jury on or
                      about April 21, 2016, as charged in Count Six of the Indictment


                      of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty   from Minh-Hung Nguyen before the Federal grand jury on or
                      about May 19, 2016, as charged in Count Eight of the Indictment


                      of False Statement to a Federal Officer by Gordon Shiraishi on
Guilty / Not Guilty   or about November 16, 2015, as charged in Count Ten of the
                      Indictment



SO SAY WE ALL.


DATED:                         .
Honolulu, Hawaii                              FOREPERSON OF THE JURY




                                          2
Case 1:17-cr-00582-JMS-WRP Document 797 Filed 06/20/19 Page 4 of 12            PageID #:
                                   8599
                       UNITED STATES DISTRICT COURT
                                DISTRICT OF HAWAII

                                             CR. NO. 17-00582 JMS-RLP
 UNITED STATES OF AMERICA,

                         Plaintiff,                 VERDICT
              v.

 LOUIS M. KEALOHA (2),

                         Defendant.



       We, the jury, find the defendant LOUIS M. KEALOHA

                        of Conspiracy, as charged in Count One of the Indictment
 Guilty / Not Guilty


If you find defendant LOUIS M. KEALOHA guilty of the conspiracy charge in
Count One, then answer the following:
    We unanimously found the conspirators agreed to commit (select all that apply):

                       ☐   Deprivation of Civil Rights
                       ☐   Obstruction of an Official Proceeding
                       ☐   False Statement to Government Agency
                       ☐   Obstruction of Justice


                        of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty     in district court from Louis M. Kealoha on or about December 4,
                        2014, as charged in Count Two of the Indictment

                        of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty     from Gordon Shiraishi before the Federal grand jury on or about
                        January 7, 2016, as charged in Count Three of the Indictment
Case 1:17-cr-00582-JMS-WRP Document 797 Filed 06/20/19 Page 5 of 12         PageID #:
VERDICT                            8600
LOUIS M. KEALOHA


                      of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty   from Minh-Hung Nguyen before the Federal grand jury on or
                      about April 21, 2016, as charged in Count Six of the Indictment


                      of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty   from Minh-Hung Nguyen before the Federal grand jury on or
                      about May 19, 2016, as charged in Count Eight of the Indictment


                      of False Statement to a Federal Officer by Gordon Shiraishi on
Guilty / Not Guilty   or about November 16, 2015, as charged in Count Ten of the
                      Indictment



SO SAY WE ALL.


DATED:                         .
Honolulu, Hawaii                              FOREPERSON OF THE JURY




                                          2
Case 1:17-cr-00582-JMS-WRP Document 797 Filed 06/20/19 Page 6 of 12          PageID #:
                                   8601
                      UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII

                                            CR. NO. 17-00582 JMS-RLP
 UNITED STATES OF AMERICA,

                        Plaintiff,                VERDICT
              v.

 DEREK WAYNE HAHN (3),

                        Defendant.



       We, the jury, find the defendant DEREK WAYNE HAHN

                       of Conspiracy, as charged in Count One of the Indictment
Guilty / Not Guilty


If you find defendant DEREK WAYNE HAHN guilty of the conspiracy charge in
Count One, then answer the following:
    We unanimously found the conspirators agreed to commit (select all that apply):

                      ☐   Deprivation of Civil Rights
                      ☐   Obstruction of an Official Proceeding
                      ☐   False Statement to Government Agency
                      ☐   Obstruction of Justice


                       of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty    in district court from Louis M. Kealoha on or about December 4,
                       2014, as charged in Count Two of the Indictment

                       of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty    from Gordon Shiraishi before the Federal grand jury on or about
                       January 7, 2016, as charged in Count Three of the Indictment
Case 1:17-cr-00582-JMS-WRP Document 797 Filed 06/20/19 Page 7 of 12         PageID #:
VERDICT                            8602
DEREK WAYNE HAHN


                      of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty   from Minh-Hung Nguyen before the Federal grand jury on or
                      about April 21, 2016, as charged in Count Six of the Indictment


                      of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty   from Minh-Hung Nguyen before the Federal grand jury on or
                      about May 19, 2016, as charged in Count Eight of the Indictment


                      of False Statement to a Federal Officer by Gordon Shiraishi on
Guilty / Not Guilty   or about November 16, 2015, as charged in Count Ten of the
                      Indictment



SO SAY WE ALL.


DATED:                         .
Honolulu, Hawaii                              FOREPERSON OF THE JURY




                                          2
Case 1:17-cr-00582-JMS-WRP Document 797 Filed 06/20/19 Page 8 of 12          PageID #:
                                   8603
                      UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII

                                            CR. NO. 17-00582 JMS-RLP
 UNITED STATES OF AMERICA,

                        Plaintiff,                VERDICT
              v.

 MINH-HUNG NGUYEN (4),
  aka Bobby Nguyen,

                        Defendant.


       We, the jury, find the defendant MINH-HUNG NGUYEN

                       of Conspiracy, as charged in Count One of the Indictment
Guilty / Not Guilty


If you find defendant MINH-HUNG NGUYEN guilty of the conspiracy charge in
Count One, then answer the following:
   We unanimously found the conspirators agreed to commit (select all that apply):

                      ☐   Deprivation of Civil Rights
                      ☐   Obstruction of an Official Proceeding
                      ☐   False Statement to Government Agency
                      ☐   Obstruction of Justice


                       of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty    in district court from Louis M. Kealoha on or about December 4,
                       2014, as charged in Count Two of the Indictment

                       of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty    from Gordon Shiraishi before the Federal grand jury on or about
                       January 7, 2016, as charged in Count Three of the Indictment
Case 1:17-cr-00582-JMS-WRP Document 797 Filed 06/20/19 Page 9 of 12         PageID #:
VERDICT                            8604
MINH-HUNG NGUYEN


                      of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty   from Minh-Hung Nguyen before the Federal grand jury on or
                      about April 21, 2016, as charged in Count Six of the Indictment


                      of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty   from Minh-Hung Nguyen before the Federal grand jury on or
                      about May 19, 2016, as charged in Count Eight of the Indictment


                      of False Statement to a Federal Officer by Gordon Shiraishi on
Guilty / Not Guilty   or about November 16, 2015, as charged in Count Ten of the
                      Indictment



SO SAY WE ALL.


DATED:                         .
Honolulu, Hawaii                              FOREPERSON OF THE JURY




                                          2
Case 1:17-cr-00582-JMS-WRP Document 797 Filed 06/20/19 Page 10 of 12          PageID #:
                                    8605
                      UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII

                                            CR. NO. 17-00582 JMS-RLP
 UNITED STATES OF AMERICA,

                        Plaintiff,                VERDICT
             v.

 GORDON SHIRAISHI (5),

                        Defendant.



      We, the jury, find the defendant GORDON SHIRAISHI

                       of Conspiracy, as charged in Count One of the Indictment
Guilty / Not Guilty


If you find defendant GORDON SHIRAISHI guilty of the conspiracy charge in
Count One, then answer the following:
   We unanimously found the conspirators agreed to commit (select all that apply):

                      ☐   Deprivation of Civil Rights
                      ☐   Obstruction of an Official Proceeding
                      ☐   False Statement to Government Agency
                      ☐   Obstruction of Justice

                       of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty    from Gordon Shiraishi before the Federal grand jury, on or about
                       January 7, 2016, as charged in Count Three of the Indictment

                       of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty    from Minh-Hung Nguyen before the Federal grand jury on or
                       about April 21, 2016, as charged in Count Six of the Indictment
Case 1:17-cr-00582-JMS-WRP Document 797 Filed 06/20/19 Page 11 of 12         PageID #:
 VERDICT                            8606
GORDON SHIRAISHI


                      of Attempt to Obstruct an Official Proceeding by false testimony
Guilty / Not Guilty   from Minh-Hung Nguyen before the Federal grand jury on or
                      about May 19, 2016, as charged in Count Eight of the Indictment


                      of False Statement to a Federal Officer by Gordon Shiraishi on
Guilty / Not Guilty   or about November 16, 2015, as charged in Count Ten of the
                      Indictment



SO SAY WE ALL.


DATED:                         .
Honolulu, Hawaii                             FOREPERSON OF THE JURY




                                         2
Case 1:17-cr-00582-JMS-WRP Document 797 Filed 06/20/19 Page 12 of 12               PageID #:
                                    8607
                     UNITED STATES DISTRICT COURT
                                   DISTRICT OF HAWAII
  UNITED STATES OF AMERICA,                       CR. NO. 17-00582 JMS-RLP
                      Plaintiff,                  CERTIFICATE OF SERVICE
        v.

  KATHERINE P. KEALOHA (1),
  LOUIS M. KEALOHA (2),
  DEREK WAYNE HAHN (3),
  MINH-HUNG NGUYEN (4),
  GORDON SHIRAISHI (5),
                      Defendants.


IT IS HEREBY CERTIFIED that:
      I, Joseph J.M. Orabona, am a citizen of the United States and am at least

eighteen years of age. My business address is 880 Front Street, Room 6293, San Diego,

CA 92101-8893.

      I am not a party to the above-entitled action. I have caused service of the

foregoing on all parties in this case by electronically filing the foregoing with the Clerk

of the District Court using its ECF System, which electronically notifies them.

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on June 20, 2019.



                                               /s/ Joseph J.M. Orabona
                                               JOSEPH J.M. ORABONA
